DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/10/2022.  Applicant’s arguments are acknowledged and appreciated.  However, Examiner does not agree that the differences in the two sets of claims, directed to two different inventions, would not present an increased burden on examination in the same time frame.  Although some of the classes and subclasses requiring search for the two inventions would likely be identical, the search criteria would not and would likely present the serious burden indicated.

Information Disclosure Statement
The IDS submitted 2/20/2019 is acknowledged and has been considered.

Drawings
The drawings submitted 2/18/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 16, at line 23, “the four hinge holes” is not explicitly defined as the hinge holes located on the four claimed plates.  Examiner assumes this to be the intended “four” hinge holes.  

Claim 19 recites the limitation "the forward or aft mount" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Examiner assumes that claim 19 was intended to depend from claim 16, which positively claims the forward and aft mount.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, 11-14, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (Chinese Patent Document CN 108313282 A) in view of Schier et al. (U.S. Patent 5,996,933).

In regards to claim 8, Yuan et al (henceforth referred to as Yuan) disclose control system for aircraft with at least one fixed-wing (1), the control system comprising: 
a mount (8).  As shown in Yuan figure 1, an aircraft includes a fixed wing with a mount positioned on its top; 
where the mount (8) is located forward of the wing's (1) leading-edge (101).  Note the mount positioned forward of the wing; 
(ii) where the mount (8) lies on the plane of symmetry (114); 

where the thruster (2) is attached to the mount (8); a horizontal plane (115).  Yuan teaches a “thruster” attached to the portion forward of the wing (mounting structure);
where the horizontal plane (115) is perpendicular to the aircraft's plane-of-symmetry (114) and coincident with the leading edge (104) of the wing's root airfoil and the trailing edge (105) of the wing's root airfoil.  Yuan illustrates an aircraft with consistent reference planes.  Yuan fails to teach a hinge axis (116).  However, Schier et al (henceforth referred to as Schier) teaches an aircraft with a hinge axis incorporated with a propeller mount (see figure 3 of Schier) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a hinge axis in/on the aircraft of Yuan, as taught by Schier, to increase the directional control of the aircraft;
 As modified with the teaching of Schier, Yuan teaches that the hinge axis (116) is approximately perpendicular to the horizontal plane (115), and that the axis angle (117) between the horizontal plane (115) and the hinge axis (116) is between 65 and 115 degrees.  The “axis angle” as modified is consistent with the claimed range; 
where the thruster (2) rotates about the hinge axis (116).  The propeller of the Yuan aircraft rotates about the hinge axis as modified.

In regards to claim 9, Yuan as modified by Schier discloses that the thruster (2) does not rotate about another axis except the hinge axis (116).  Schier only teaches rotates about a single axis.

In regards to claim 11, Yuan discloses that the control system further comprising: a fin (6); where the fin (6) does not have an attached control surface; where the fin (6) does not rotate with respect to the fixed-wing (1); where the fin (6) lies on the plane of symmetry (114), aft of the aircraft's center-of-mass (112), and within the thruster’s (2) slipstream (201).  The aircraft of Yuan includes a fin (item 3) in a plane consistent with the plane of symmetry and does not includes control surfaces and further is positioned at the aft portion of the aircraft.

In regards to claim 12, Yuan discloses that the control system further comprising: elevons (5); where the elevons (5) are designed to deflect symmetrically for pitch-control; where the elevons (5) are designed to deflect differentially for roll-control; where the elevons (5) are of approximately equal size and shape; where the elevons (5) are symmetrically-located about the plane of symmetry (114); where the elevons (5) are partially or wholly located within the thruster's (2) slipstream (201).  Yuan teaches at least two elevons (items 4) capable of symmetric and differential deflection for pitch and roll control.  Further, the elevons are at least partially in the slipstream of the propeller(s).


In regards to claim 13, Yuan discloses the aircraft being unmanned; the aircraft being of a flying-wing design; the aircraft being of a tail-sitter design.  The aircraft of Yuan is a tail sitting type flying wing design as illustrated.

In regards to claim 14, Yuan as modified by Schier discloses that the control system further comprising: a gap (801); where the gap (801) provides clearance between the mount (8) and the leading-edge (101) of the fixed-wing (1) to prevent interference during mount rotation.  The Yuan aircraft, as modified with a controllable hinge point as taught by Schier, includes a gap between the mount and the wing; 
a pin anchor (802).  The configuration of the Yuan and Schier aircraft components incorporate an “axle journal” (shown as item 13 of Schier) constituting a pin (axle) and associated anchoring portion; 
where the pin anchor (802) is located near the leading-edge (101) of the wing (1).  The axle/pin is located in the vicinity of the leading edge of the wing (at the pivot point); 
where the pin anchor (802) lies on the plane-of-symmetry (114).  The pin anchoring portion (portion through which the pin is inserted) lies on the pivot axis and along the line of symmetry; 
a pin (803), which: 
is oriented along the hinge axis (116);
is located near the leading-edge (101) of the fixed-wing (1);
connects the mount (8) to the pin anchor (802); and
whereby the pin (803) allows the mount (8) to rotate relative to the pin anchor (802) about the hinge axis (116).  The axle/pin is located and function in the manner claimed.

In regards to claim 17, Yuan fails to disclose that the control system further comprising two motors (3).  However, Japanese Patent Document JP4499155 teaches an aircraft that includes counter rotating propellers each with its own motor (see items 51 and 64 of figure 5).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide counter-rotating propellers with separate motors as taught by JP4499155, with the aircraft of Yuan, to allow for torque control; 
Yuan as modified by JP4499155 teaches that the motors (3): (i) are coaxial, (ii) counter-rotating, (iii) attached to the forward mount (817), (iv) are designed to rotate with the forward mount (817) about the hinge axis (116), wherein the forward mounting plate (831) comprises: (v) a central hole (820); (vi) where one of the motors (3) passes through the central hole (820).  Note the motor mount (item 100) with central hole.

In regards to claim 19, Yuan discloses a hinge bolt (827); where the hinge bolt (827) comprises:
(i) a threaded portion (836);
(i1) a smooth portion (837);
(ili) a head (838); where the threaded portion (836) is closer to the head (838) of the hinge bolt (827) than the smooth portion (837); where the threaded portion (836) has a larger outer-diameter than the smooth portion (837); where the threaded portion (837) 

In regards to claim 20, Yuan discloses that the fin (6) is approximately symmetric about the horizontal plane (115) such that it extends both above and below the fixed wing (1). 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (Chinese Patent Document CN 108313282 A) in view of Schier et al. (U.S. Patent 5,996,933) as applied to claim 8 above, and further in view of Gamble et al. (U.S. Patent 10,370,089).

In regards to claim 10, Yuan discloses that the thruster (2) may include more than one propeller (“multi-propeller”), but fails to teach that the thruster comprises: (i) two motors (3) or that the propellers are counter-rotating.  However, Gamble et al (henceforth referred to as Gamble) teaches an aircraft that includes counter rotating propellers each with its own motor (items 120 of Gamble figure 2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide counter-rotating propellers with separate motors as taught by Gamble, with the aircraft of Yuan, to allow for torque control;

(iv) where the two motors (3) and two propellers (4) are counter-rotating. where the two propellers (4) are fixed-pitch.  The rotor system of Gamble incluses coaxial counter-rotating fixed-pitch propellers (note that Gamble teaches embodiments with either fixed pitch or controllable pitch propellers.

Allowable Subject Matter
Claims 15 and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 15, that the control horn is attached to the fixed-wing near its leading edge.   With respect to claim 16, the closest prior art fails to teach or make obvious, including all the limitations of claim 16, the combination of components for the forward and aft mounts.   With respect to claim 18, the closest prior art fails to teach or make obvious, .

Summary/Conclusion
Claims 1-14, 16, 17, 19 and 20 are rejected and claims 15 and 18 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).